Citation Nr: 0813243	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  04-15 308	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to service connection for major depressive 
disorder, including as secondary to a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1983 to August 
1983.

The issues of service connection for a bilateral knee 
disorder and a bilateral ankle disorder come before the Board 
of Veterans' Appeals (Board) on appeal from an October 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

The issues of service connection for bilateral knee and ankle 
conditions were denied by the Board in March 2005.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a July 2007 
Memorandum Decision, the Court vacated the Board's March 2005 
decision, and remanded the case to the Board for 
readjudication consistent with the Court's decision.  

The issue of service connection for major depressive disorder 
comes before the Board on appeal from a May 2004 rating 
decision of the RO.  In November 2006, the Board remanded 
this issue to the RO in order to obtain all treatment 
information and Social Security Administration (SSA) records, 
as well as to ensure proper notification of the Veterans 
Claims Assistance Act of 2000 for the issue of direct service 
connection.  Updated notice was provided, SSA records were 
obtained, and the veteran submitted authorization for several 
medical records requests.  

The Board further notes that these two cases have been 
merged, under the original docket number assigned to the 
veteran's claims for service connection for bilateral knee 
and ankle conditions, and that the issues herein shall be 
decided simultaneously.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran filed claims for service connection for a 
bilateral knee condition and a bilateral ankle condition in 
July 2002.  The RO denied the veteran's claims in an October 
2002 rating decision.  Although the veteran had complaints of 
knee and pain during his period of active service, the RO 
noted that the veteran failed to provide evidence of 
treatment or diagnosis for either a bilateral knee condition 
or a bilateral ankle condition.  

The veteran was afforded a VA examination in February 2004.  
The examiner diagnosed the veteran with stress syndrome, 
bilateral, lower extremities, resolved.  In the examiner's 
opinion, abnormal bone scans in 1983 led to a diagnosis of 
stress syndrome.  Since that time, all x-rays have been read 
as normal.  Therefore, according to the examiner, the veteran 
had stress reaction in his lower extremities, brought upon by 
basic training, which has largely resolved with no permanent 
disability.  The examiner also noted that the veteran did not 
seek treatment for pain in his lower extremities for 12 years 
prior to the examination.

The veteran's denials were affirmed in a March 2004 statement 
of the case (SOC), and the veteran's claims were denied in a 
March 2005 Board decision.  While the Board reviewed the 
veteran's complaints of pain during service, the decision 
noted that the record was silent as to objective evidence of 
a current bilateral knee or ankle disability.  Therefore, the 
Board denied the veteran's claims for service connection.  

The veteran appealed the Board's decision.  In July 2007, the 
Court, in vacating the Board's decision, noted that while the 
February 2004 VA orthopedic examiner provided a diagnosis of 
the veteran's symptoms as "[s]tress syndrome, bilateral, 
lower extremities, resolved", the March 2004 mental 
disorders examiner provided an Axis III diagnosis of 
"chronic pain in knees and ankles."  The Court found that 
the Board, in finding no evidence of current bilateral knee 
and ankle disabilities, failed to provide any discussion with 
respect to the March 2004 VA examination that appeared 
favorable to the appellant's claim.  Thus, the Court remanded 
the matter for readjudication supported by adequate statement 
of reasons and bases.   

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that 
the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that 
the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).  In order to comply with 
the Court's order the Board finds that the veteran should be 
afforded another VA examination that considers the March 2004 
diagnosis of "chronic pain in knees and ankles."  

As to the issue of service connection for major depressive 
disorder, the Board notes that in the November 2006 remand, 
the Board requested that additional records be obtained 
including SSA records.  When reference is made to pertinent 
medical records, VA is on notice of their existence and has a 
duty to assist the veteran to attempt to obtain them.  See 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also 
Jolley v. Derwinski, 1, Vet. App. 37 (1990).   The RO has 
obtained medical records from SSA which includes some of the 
records identified in the November 2006 remand such as those 
from Regional Baptist Medical Center, and Trinity Lutheran 
North.  However, the veteran in October 2007, requested that 
VA obtain treatment records from additional medical providers 
and submitted VA Forms 21-4142 in order for VA to obtain such 
records.  On remand, the RO should ensure that all available 
records requested in the Board's remand have been obtained as 
well as records from those health care providers identified 
in the most recent VA Forms 21-4142.  If these records have 
already been requested, then they must be associated with the 
claims file or, if any of these records do not exist or are 
otherwise unavailable, that should be noted and associated 
with the veteran's claims file.

The Board notes further, that with respect to the veteran's 
claim for service connection for a major depressive disorder, 
claimed as secondary to a bilateral knee condition, the 
veteran was afforded a VA psychiatric examination in March 
2004.  Because the veteran's February 2004 orthopedic 
examination failed to provide a diagnosis of a current, 
bilateral knee disability, the March 2004 examiner did not 
opine as to whether the veteran's major depressive disorder 
was related to his period of active service, either directly 
or secondary to a bilateral knee disorder.  Following 
completion of the VA examination regarding the veteran's 
claimed orthopedic disabilities (knees and ankles), the case 
should be returned to the March 2007 VA mental disorders 
examiner for a supplemental opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
steps to obtain any available records 
from the four private medical providers 
as identified by the veteran in the 
October 2007 VA Forms 21-4142 of 
record.  In addition, the RO should 
review the record and ensure that all 
records as requested in the Board's 
November 2006 remand have been 
obtained.  If any records are 
unavailable, that information should be 
noted and associated with the veteran's 
claims file.

2.  After receiving the above medical 
records, to the extent available, obtain 
a VA orthopedic examination to determine 
the nature and etiology of any current 
bilateral knee and ankle disorders.  The 
examiner should ensure that all 
appropriate diagnostic testing has been 
accomplished in order to determine 
whether the veteran's complaints of 
chronic knee and ankle pain are the 
result of specific underlying pathology.  
After an examination and a  review of the 
claims folder, the examiner(s) should 
address the following:

a)	Identify all current bilateral 
knee and ankle disorders;

b)	As to each diagnosed knee and 
ankle disorder, indicate whether 
it is at least as likely as not 
that any current disorder(s) 
is/are etiologically related to 
the veteran's periods of active 
service.  In responding to this 
question, the examiner should 
indicate whether the veteran has 
current pathology of the knees 
and/or ankles that would account 
for the Axis III diagnosis in the 
March 2004 mental disorders 
examination of "chronic pain in 
knees and ankles."
    
The claims file must be made available to the 
examiner and the examiner should indicate in 
his/his report whether or not the claims file 
was reviewed.  A rationale for any opinion 
expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

3.  After the veteran has received a VA 
orthopedic examination, and after the 
results of that examination are 
associated with his claims file, refer 
the case to the March 2004 VA mental 
disorders examiner, or if unavailable, to 
another suitably qualified examiner.  The 
examiner should address the following:

a)	Identify all current psychiatric 
disorders;

b)	As to each diagnosed disorder, 
indicate whether it is at least 
as likely as not that any current 
psychiatric disorder(s) is/are 
etiologically related to the 
veteran's period of active 
honorable service, OR whether it 
is at least as likely as not due 
to, the result of, or permanently 
aggravated by a current, 
bilateral knee or ankle 
condition.  
    
The claims file must be made available to the 
examiner and the examiner should indicate in 
his/his report whether or not the claims file 
was reviewed.  A rationale for any opinion 
expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

4.  The RO/AMC should then review the 
record, including any additional evidence 
obtained pursuant to this remand, then 
readjudicate the claims on appeal in 
light of all of the evidence of record.  
If the issues remain denied, the veteran 
should be provided with a supplemental 
statement of the case as to the issues on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



